Name: Commission Regulation (EEC) No 90/80 of 17 January 1980 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 80 Official Journal of the European Communities No L 13/ 15 COMMISSION REGULATION (EEC) No 90/80 of 17 January 1980 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 2233/79 (4), limited the amount of the product put up for sale to that taken into storage before 1 January 1979 ; Whereas, having regard to the market situation, and the amounts in storage, it is necessary to replace this date by 1 July 1 979 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2213/76 the date '1 January 1979 ' is replaced by '1 July 1979 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 204, 28 . 7 . 1978, p. 6 . (3) OJ No L 249, 11 . 9 . 1976, p. 6. (&lt;) OJ No L 257, 12. 10 . 1979, p. 31 .